ORDER

PER CURIAM.
Appellant Michael Emory (“Emory”) appeals from the judgment of the trial court after a jury convicted him of one count of second-degree domestic assault. Emory was sentenced to seven years of imprisonment in the Missouri Department of Corrections. On appeal, Emory claims that the trial court erred in denying his motion for judgment of acquittal at the close of the evidence because there was insufficient evidence to support the verdict. Specifically, Emory asserts that the State failed to prove Emory caused A.F.’s injury when the only evidence supporting the verdict was A.F.’s prior statements, which were inconsistent with her testimony at trial that Emory did not cause her injury.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).